Citation Nr: 1631895	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability (other than acne or dysplastic nevi) manifested by intermittent rash.

2.  Entitlement to service connection for a bone density disability.

3.  Entitlement to a compensable rating for acne.

4.  Entitlement to a compensable rating for dysplastic nevi.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to August 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued 0 percent ratings for acne and dysplastic nevi.  [That rating decision also addressed several additional matters that were also timely appealed by the Veteran.  A May 2014 Board decision by a Veterans Law Judge (VLJ) other than the undersigned in part decided those matters, and remanded those remaining on appeal for further development.  In particular, the May 2014 Board decision reopened a claim of service connection for a skin disability (other than acne or dysplastic nevi) and remanded it for further development.]  The case is now assigned to the undersigned.

The issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities has been raised by the record in her August 2009 notice of disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for a bone density disability and seeking increased ratings for acne and dysplastic nevi are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

It is reasonably shown that the Veteran has eczema that was incurred in service.




CONCLUSION OF LAW

Service connection for eczema is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants service connection for a skin disability and remands the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

August 1986 STRs document treatment for a rash on the anterior chest, breasts, fingers, and hands.  Follow-up treatment records indicate a diagnosis of "dyshidrotic eczema."  Subsequent STRs are silent for skin rashes until a March 1999 notation of "erythema annularum."  In September 2001, private records indicate the Veteran described a red, patchy rash on her anterior trunk associated with a little burning.  On examination, there was no diagnosis of a rash, but the examiner did note periodic erythematous changes on the neck that were short-lived and appeared to be related to application of products.  No skin problems were noted on service retirement examination.  In May 2008, the Veteran submitted images of desonide lotion that appears to have been prescribed during service to treat a rash.

Postservice treatment records contain sparse evidence of skin treatment, but an October 2009 VA record notes the Veteran had skin rashes in the prior year.  

On April 2012 VA examination, the Veteran described a rash along her neck that developed in 1992 and continued.  She said it resolves after a few days without any known triggers or aggravators.  The only diagnosis was "erythema annularum;" the examiner noted there was no evidence of any residuals or scarring, and included a photograph supporting that finding.  The examiner opined that the claimed skin rash was related to treatment for a skin rash noted in military service.

On February 2016 VA examination, the Veteran reported a rash on her neck and abdomen that recurs five to six times annually and is treated with moisturizers.  The diagnosis was eczema; the examiner opined that the previous "diagnosis" of erythema annularum was incorrect because it was not a diagnostic term, but rather a descriptive one referring to a spreading rash that occurred and resolved.  He further noted that the Veteran did not have a rash at the time of examination, and any rash that might have existed had since healed.  However, the examiner did note a 1986 diagnosis of dyshidrotic eczema (which he described as dry skin) that was the same as the presently diagnosed eczema, and he opined that the present eczema is at least as likely as not incurred in or caused by the skin condition (dyshidrotic eczema) in service.

It is not in dispute that the Veteran has a skin disability (other than acne or dysplastic nevi); the February 2016 examination report clearly establishes a diagnosis of eczema.  Furthermore, the Veteran's STRs clearly show, and the February 2016 examiner specifically notes, that the dyshidrotic eczema was diagnosed and treated in service.  Thus, the only remaining question is whether the Veteran's current eczema is related to the dyshidrotic eczema noted in service.  The only competent evidence in the record that addresses this question is the February 2016 VA examiner's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The opinion is supported by a clear rationale (i.e., that the diagnosed conditions both in and after service are, in fact, the same condition), reflects familiarity with the entire record, and is highly probative evidence in this matter.  Absent any competent medical evidence to the contrary, the Board finds it persuasive.  

Accordingly, the Board finds that the evidence reasonably shows that the Veteran currently has a skin disability (eczema) that was incurred in service.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for eczema is warranted.


ORDER

Service connection for eczema is granted.


REMAND

Pursuant to the May 2014 remand, the Veteran was afforded VA examinations in February 2016 to evaluate her claimed bone density, acne, and dysplastic nevi disabilities.  The February 2016 VA examiner diagnosed osteopenia and did not offer an opinion regarding etiology, but noted that no opinion was requested by the AOJ.  As the May 2014 remand specifically ordered that a nexus opinion be sought on remand, a remand for a further medical advisory opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Acne is rated based on depth or superficiality of acne lesions, or as scars or disfigurement, depending on the predominant disability, and dysplastic nevi are rated as benign neoplasms (which are also evaluated as scars, disfigurement, or functional impairment).  The February 2016 skin examination report noted diagnoses of acne and dysplastic nevi, but includes few substantive findings.  While the examiner noted that the Veteran reported she "hardly got any acne breakouts," it is unclear from the report whether the Veteran currently has observable acne lesions, and if so, whether they have ratable manifestations.  Moreover, the examiner specifically found the Veteran has benign skin neoplasms and a history of surgical removal of such, but did not go on to describe those neoplasms, their extent, dimensions, and whether they are painful or unstable.  Accordingly, another examination to assess the skin disabilities is necessary.

The Board also notes that pertinent postservice treatment records may be outstanding.  A review of the record found the Veteran received regular VA treatment between 2013 and 2014, with the most recent records of such treatment in August 2014.  She has reported she receives regular dermatology evaluations of her dysplastic nevi.  Updated records of VA treatment are likely to include pertinent information, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated records to the present (i.e., those not already in the record) of VA evaluations and treatment the Veteran has received for acne, dysplastic nevi, and osteopenia since August 2014.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a dermatologist to determine the current severity of her acne and dysplastic nevi.  The entire record must be reviewed in conjunction with the examination.  Based on an examination and review of the record, the examiner must describe all pertinent findings and features of the Veteran's acne and dysplastic nevi needed for consideration of the governing rating criteria.  

Specifically, the examiner should note whether the Veteran has acne lesions.  If so, the examiner should note whether such lesions are superficial, deep and affecting less than 40 percent of the face and neck, deep and affecting areas other than the face or neck, or deep and affecting 40 percent or more of the face and neck.  If the Veteran's acne has resulted in changes analogous to scars, or disfigurement of the head, face, or neck, the examiner should note the location and dimensions of each, indicating whether they are deep or superficial, linear or nonlinear, and whether any are unstable or painful.  

The examiner must also note the location and dimensions of all dysplastic nevi or residual scars found, the area of involvement, whether each nevi/residual scar is deep or superficial, linear or nonlinear, and whether any are unstable or painful (and if so, the number, location, and characteristics, i.e., unstable or painful, of such nevi/residual scars).  

All opinions must include rationale.

3. The AOJ should also arrange for the Veteran's record to be forwarded to an appropriate physician for review and an advisory medical opinion regarding the nature and etiology of her osteopenia.  Based on a review of the entire record, the consulting physician should provide opinions that response to the following:

a. Please discuss the nature and etiology of the Veteran's osteopenia, i.e., is it, of itself, pathology with disabling effects, or is it in the nature of an abnormality found on diagnostic studies that may be a precursor of a disability? 

b. If it is a disability/pathology of itself, please identify the likely etiology.  Specifically, is it at least as likely as not (a 50 percent or better probability) related to the Veteran's service, to include the findings on January 2002 bone density studies or estrogen treatments therein?

All opinions must include rationale.

4. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


